Exhibit 10.14

STOCK REPURCHASE AGREEMENT

This STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this sixth day of December 2012, by and between Siddharth N. (Bobby) Mehta
(“Holder”) and TransUnion Holding Company, Inc., a Delaware corporation (the
“Company”).

WITNESSETH:

WHEREAS, Holder, the Company, certain other individuals, and Sponsors have
entered into Stockholders’ Agreement made as of April 30, 2012 (the
“Stockholders’ Agreement”) with respect to the shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”);

WHEREAS, Holder shall be voluntarily terminating his employment with the Company
and its Affiliates as of December 31, 2012 (the “Termination”);

WHEREAS, the Company and Holder agree that the Termination was not for Cause;

WHEREAS, Holder is the holder of 595,909.8842 shares of Common Stock (the
“Holder’s Shares”);

WHEREAS, all of Holder’s Shares are Rollover Shares;

WHEREAS, the Company has agreed, in connection with the Termination, to exercise
its right to Call 297,954.9421 shares of the Common Stock (the “Holder’s Call
Shares”) as permitted pursuant to the Stockholders’ Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, the parties do hereby agree as follows:

 

  1. Definitions. Any capitalized terms used within this Agreement that are not
defined in this Agreement shall have the meanings ascribed to them in the
Stockholders’ Agreement.

 

  2. Purchase of Holder’s Call Shares.

 

  a. The Call Date for the purchase of the Holder’s Call Shares shall be
January 7, 2013. On the Call Date the Company hereby agrees to purchase the
Holder’s Call Shares at the Call Shares Price.

 

  b.

Upon the terms, conditions and provisions of this Agreement, Holder hereby:
(i) assigns, sells, transfers and sets over to the Company all of Holder’s
rights, title and interest in and to the Holder’s Call Shares, free and clear of
all Encumbrances; and (ii) does hereby irrevocably constitute and appoint any
officer or legal counsel of or to the Company as attorney-in-fact to transfer
said shares

 

Page 1 of 4



--------------------------------------------------------------------------------

  held in the name of Holder on the books of the Company with full power of
substitution in the premises. Upon the full execution and delivery of this
Agreement by the parties hereto, the Company shall pay Holder the Call Shares
Price (which for purposes of this Agreement has been determined to be $6.65 per
share of Common Stock), on the Call Date.

 

  3. Further Action. Each of the parties hereto covenants and agrees to execute
and deliver, at the request of the other party hereto, such further instruments
of transfer and assignment and to take such other actions as such other party
may reasonably request to more effectively consummate the transactions
contemplated by this Agreement.

 

  4. Representation and Warranties. Holder hereby represents and warrants, with
respect to the Holder’s Call Shares, that: (i) Holder is the beneficial owner
and owner record of, and has good and valid title to, the Holder’s Call Shares;
(ii) Holder has the full right, power and authority to assign, sell, transfer
and set over the Holder’s Call Shares to the Company; (iii) the execution and
delivery of this Agreement has been duly and validly authorized by all necessary
action on the part of Holder; and (iv) the Holder’s Call Shares are free and
clear of all Encumbrances, other than restrictions, if any, created by the
Stockholders’ Agreement, the Rollover Letter Agreement and the Pledge Agreement.

 

  5. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties hereto and
delivered to the other party hereto.

 

  6. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by and representations, warranties or covenants relating to such subject
matter except as specifically set forth in this Agreement.

 

  7. Governing Law and Disputes. The governing law, and any and all disputes,
controversies or claims arising out of, relating to or in connection with this
Agreement, shall be subject to Sections 7.3, 7.4 and 7.10 of the Stockholders’
Agreement, which Sections shall be deemed incorporated and a part of this
Agreement.

 

  8. Successors and Assigns. Neither of the parties hereto shall have the right
to delegate any of its obligations or assign any of its rights under this
Agreement or any part hereof except as permitted by the Stockholders’ Agreement.
The provisions of this Agreement shall be binding upon, and accrue to the
benefit of, the parties hereto and their respective permitted successors and
assigns.

 

Page 2 of 4



--------------------------------------------------------------------------------

  9. Severability. If any provision of this Agreement (or any portion thereof)
or the application of any such provision (or any portion thereof) to either
party or any circumstance shall be held invalid, illegal or unenforceable in any
respect under any applicable law, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to the other party or any
other circumstances. Upon such determination that any provision of the Agreement
(or any portion thereof) or the application of any such provision (or any
portion thereof) to either party or any circumstance is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

  10. Amendments; Waivers. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Company and Holder. The failure or delay of either
party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms, nor shall any waiver on the part of either party of
any right, power or privilege, or any single or partial exercise of any such
right, power or privilege, preclude any further exercise thereof or the exercise
of any other such right, power or privilege.

Signature Page Follows.

 

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HOLDER:

/s/ Siddharth N. (Bobby) Mehta

Siddharth N. (Bobby) Mehta THE COMPANY: TransUnion Holding Company, Inc.

/s/ John W. Blenke

Name:   John W. Blenke Title:   Executive Vice President and Corporate General
Counsel

[Signature Page to Stock Repurchase Agreement]

 

Page 4 of 4